United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-3749
                                  ___________

United States of America,             *
                                      *
      Plaintiff - Appellee,           *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the District
Francisco Enrique Martinez Zelaya,    * of Minnesota.
also known as Henry Reyes Duben,      *
also known as Juan Pablo Bernal,      * [UNPUBLISHED]
also known as Francisco Enrique       *
Martinez, also known as Juan Blanco- *
Gonzalez,                             *
                                      *
      Defendant - Appellant.          *
                                 ___________

                             Submitted: October 19, 2010
                                Filed: October 22, 2010
                                 ___________

Before MURPHY, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Francisco Martinez Zelaya appeals the 57 month prison sentence the district
court1 imposed after he pleaded guilty to unlawful reentry after deportation in
violation of 8 U.S.C. § 1326(a) and (b)(2), and 6 U.S.C. §§ 202 and 557. Martinez

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
Zelaya argues on appeal that his sentence is unreasonable because the district court
failed to fully consider the factors under 18 U.S.C. § 3553(a) and imposed an
unreasonable sentence. We affirm.

       Martinez Zelaya originally entered the United States illegally in 1989 from El
Salvador. Between 1991 and 1998 he was deported three times following arrests for
possession for sale of cocaine base, criminal sexual conduct, and unlawful reentry.
In 2009 Martinez Zelaya was again charged with and pled guilty to unlawful reentry
after deportation. At sentencing the district court determined a total offense level of
21 and a criminal history category of IV, resulting in an advisory guidelines range of
57 to 71 months. The court sentenced Martinez Zelaya to 57 months.

      On appeal Martinez Zelaya argues that his 57 month sentence was unreasonable
because the district court failed to consider the law abiding life that he led for the past
several years and the impact his incarceration would have on his family, but instead
placed too much weight on his earlier criminal conduct. We review the substantive
reasonableness of a sentence under a deferential abuse of discretion standard,
according a "presumption of substantive reasonableness" to sentences within the
guideline range. United States v. Luleff, 574 F.3d 566, 569 (8th Cir. 2009).

       After careful review we conclude that the district court committed no
procedural error and imposed a substantively reasonable sentence. The record reflects
that the district court considered the § 3553(a) factors and specifically concluded that
the sentence imposed was sufficient but not greater than necessary to meet the
statutory sentencing goals. See United States v. Gray, 533 F.3d 942, 944 (8th Cir.
2008) (application of guideline sentence does not require lengthy explanation of §
3553 factors). The record also reflects that the court considered appellant's personal
history and listened to his statements and those of his family before concluding that
his criminal history, which included three prior deportations, merited greater weight
under § 3553(a). The court's decision to place greater emphasis on the need to provide

                                           -2-
adequate punishment and a greater likelihood of deterrence based on appellant's
criminal history was a permissible exercise of its considerable discretion under Gall
v. United States, 552 U.S. 38 (2007) and United States v. Booker, 543 U.S. 220
(2005).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -3-